Citation Nr: 1236561	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  04-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a rib injury, claimed as secondary to a service-connected right ankle fracture.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1962 to November 1965, and from August 1967 to May 1969.  The Veteran's active duty included service in the Republic of Vietnam from August 1968 to February 1969.  

In May 1969, the Veteran was transferred to the U.S. Army Reserve, and personnel records in the file indicate that he served on active duty for training (ADT) on the following dates:  March 9, 1972, to March 10, 1972; June 17, 1972, to July 1, 1972; September 15, 1972, to September 16, 1972; October 6, 1972, to October 7, 1972; November 3, 1972, to November 4, 1972; December 8, 1972, to December 9, 1972; January 12, 1973, to January 13, 1973; April 6, 1973, to April 7, 1973; May 4, 1973, to May 5, 1973; June 10, 1973, to June 22, 1973; July 1, 1973, to July 14, 1973; August 18, 1973, to August 19, 1973; August 30, 1973; September 22, 1973, to September 23, 1973; and December 3, 1973, to December 23, 1973.  He was discharged from the U.S. Army Reserve in August 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the RO in Waco, Texas.

In August 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Portland RO.  The veteran also testified at a hearing before a DRO at the Waco RO in October 2005.  Transcripts of those hearings are associated with the claims file.

This matter was previously before the Board, and adjudicated in a decision dated in September 2009.  In that decision, the Board denied service connection for residuals of a rib injury.  The Board also adjudicated six other issues that were on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC) the Board's denial of service connection for residuals of a rib injury and an effective date prior to November 20, 2003, for the grant of service connection for lymphoma.  In a July 2011 memorandum decision, the CAVC affirmed the Board's denial of an effective date prior to November 20, 2003, for the grant of service connection for lymphoma and vacated the Board's denial of service connection for residuals of a rib injury.  The CAVC remanded the issue of service connection for residuals of a rib injury back to the Board for further development.

In May 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  A rib fracture, or residuals thereof, are not caused or permanently worsened in severity by the service-connected right ankle disability.


CONCLUSION OF LAW

A rib fracture, or residuals thereof, was/were not incurred in or aggravated by service, and are not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In January 2003 and February 2003, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a rib injury, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2003 letter provided notice specific to claims for service connection on a secondary basis.  While the Veteran was not provided with notice of the provisions for disability ratings and effective dates specific to this claim there is no prejudice in this case, as the Board's denial of service connection for rib injury residuals means that no disability rating or effective date will be assigned.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records identified by the Veteran, and the Veteran's written assertions and personal hearing testimony.  While the Veteran indicated at one point that he had filed for disability benefits from the Social Security Administration (SSA), the RO requested records from that agency, and was informed in January 2004 that SSA had no records for the Veteran.  

In addition, the Veteran was afforded a VA medical opinion as to the nature and etiology of any rib fracture residuals, and was offered the opportunity to attend a VA examination in conjunction with that opinion.  According to the July 2012 VA opinion, the Veteran declined or was unable to attend.  The CAVC has held that VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Nevertheless, the Board finds that the opinion provided by the VA physician is adequate to evaluate the claim because it was provided by a medical professional based on a review of claims file, and the resulting diagnoses and rationales were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's May 2012 remand instructions by affording the Veteran an opportunity to attend a VA examination to determine the nature and etiology of any current chronic residuals of the 1991 rib injury.  The VA examiner offered an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that there are current chronic residuals of the 1991 rib injury.  He found that there were no residuals.  The finding that there were no residuals of the 1991 injury obviated any further opinion as to whether any such residuals were worsened beyond their normal course by the 1991 injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (VA regulation governing secondary service connection permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).

The VA examiner also offered an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any service-connected disorder that predated the 1991 rib injury was permanently worsened beyond its normal progress by the 1991 rib injury.  He found that none were.  The examiner also acknowledged and considered the Veteran's reported history of having sustained a fracture to his ribs after falling from a ladder in 1991, and the September 2008 X-ray and examination findings identified by the CAVC in the July 2011 memorandum decision.  The examiner specifically found that the right pleural fluid with subpulmonic and interlobar fissure extension and subsegmental atelectasis, as well as mild sclerosis of the aorta, were attributable to liver cirrhosis and chronic ascites, which he found were not service connected.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen, 7 Vet. App. at 448
.
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Analysis of Service Connection for Rib Fracture Residuals

The Veteran seeks service connection for residuals of a rib injury, claimed as secondary to a service-connected right ankle fracture.  The evidence shows that the Veteran sustained a post-service fracture to his ribs after falling from a ladder in 1991.  He asserts that the fall and resulting rib fracture sustained in 1991 were due to his service-connected right ankle disability, essentially arguing that the instability in his right ankle caused him to lose his balance and fall, which resulted in residual injuries to his ribs and lumbar spine.  Service connection has already been established for residuals of a lumbar spine disability on the basis that it was incurred secondary to the service-connected right ankle disability.  

Symptoms the Veteran associates with the rib fracture include occasional chest pain.  At an August 2002 VA bones examination, the Veteran reported that the rib fracture no longer caused pain when he stood up, but that he still felt some transient pain when he lay down at night.  He has also asserted that the pain caused difficulty sitting and sleeping.  See written statements dated May 2002 and November 2008.  

The Veteran's statements regarding his chest wall pain are considered competent lay evidence, and his complaints of pain have been noted by medical professionals.  See VA examination reports dated August 2002 and September 2008.  While the August 2002 VA examiner found no tenderness to palpation in the rib area and opined that the Veteran's rib fracture was healed, and that X-rays were consistent with such a finding, that examiner also noted that the Veteran limits his range of motion in the thoracic spine between zero to five percent during his nighttime flare-ups of pain.   

A private April 2002 report reveals that, although the Veteran complained of problems with his rib cage, he did not report any specific symptoms, and it is not clear whether any underlying disability was found, because he submitted only a partial copy of the medical report.  See April 2002 partial medical record from 
Dr. B.F.  Nevertheless, the August 2002 VA bones examination occurred after that visit, and reveals a healed fracture.  In addition, a September 2003 VA bones examination reveals that the Veteran did not report any current problems or symptoms that he believed were secondary to his previous rib fracture.  

The physician who conducted a September 2008 VA examination noted the Veteran's complaints of chest pain over the years, which were attributed to the 1991 incident; however, the September 2008 VA examiner noted there was no evidence of physical abnormalities found on examination and X-rays taken at that time were negative for any appreciable deformity or fracture.  A September 16, 2008 X-ray revealed that a lack of deep inspiration on chest examination was probably due to the Veteran's ascites.  The appearance was stable from September 8, 2008.  There was right pleural fluid with subpulmonic and interlobar fissure extension and subsegmental atelectasis.  No further active disease of the chest was suggested.  The examiner noted that decubitus views of the chest would be most helpful in determining the amount of right pleural fluid for clinical management.  

In the July 2011 memorandum decision, the CAVC held that, in denying the service connection for residuals of a rib injury on the basis that there were no current chronic residuals, the Board did not account for certain evidence that might be favorable to the Veteran.  In particular, the CAVC noted the chest X-ray conducted in September 2008 in conjunction with the VA examination of that date.  Significant to the CAVC were the examiner's notation of a lack of deep inspiration on chest examination which was probably due to the Veteran's ascites, the examiner's notation of right pleural fluid with subpulmonic and interlobar fissure extension and subsegmental atelectasis, and the examiner's notation that decubitus views of the chest would be most helpful in determining the amount of right pleural fluid for clinical management.  The CAVC noted in particular the Veteran's inability to inhale deeply, and the examiner's attribution of this symptom to a buildup of fluid in his lungs, particularly on the right side, as well as to a partially collapsed lung.  The CAVC also noted the finding of some hardening of the aorta.  The CAVC held that neither it nor the Board was competent to interpret the significance of the above findings without further clarification from a medical professional.  

The Veteran's file was reviewed for purposes of an etiology opinion in July 2012.  As noted above, the Veteran did not report for the examination, and thus additional X-rays could not be obtained.  The reviewing physician noted the findings of the September 2008 examiner that there were no residuals from the fall in 1991.  In particular, X-rays of the chest, ribs, and sternum were unremarkable.  The reviewing physician opined that the finding of decreased inspiration and right pleural fluid with atelectasis on the chest X-rays was due to liver cirrhosis and chronic ascites, which are not service-connected.  The reviewing physician found that there were no chronic residuals of the 1991 rib injury, and it was less likely as not that there are any chronic residuals from the 1991 fall.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

While there is competent evidence that the Veteran experiences musculoskeletal chest pain intermittently, and although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2011).  See also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

In this case, the only functional loss attributed by the Veteran to his rib pain is limitation of thoracic spine motion during flare-ups, as noted by the August 2002 VA examiner; however, the Veteran is separately service-connected for a disability of the lumbar spine, which includes limitation of thoracic spine motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  To the extent that there is any loss of thoracic spine motion due to rib injury residuals, it is already compensated in the rating for the service-connected thoracolumbar spine disability.  Based upon the foregoing, the Board finds that there is no residual rib or chest disability resulting from the 1991 fall that is not already compensated.  See 38 C.F.R. § 4.14 (2011) (the evaluation of the same manifestation under different diagnoses are to be avoided).  

In the alternative, the Board also finds that the 1991 fall is not caused or aggravated by the Veteran's service-connected ankle disability.  In so finding, the Board notes that, although the Veteran now blames the fall on instability due to his right ankle, his initial account of his rib injury is inconsistent with this current account.  In a May 1994 report from his private physician, H.R.J., M.D., it was noted that the Veteran was standing on a ladder that was specifically designed to break down into compact dimensions, when the ladder "suddenly moved" and expanded about 11 inches.  A VA examiner reviewed this record in a May 2009 report, which addressed the Veteran's claim for service connection for a cervical spine disorder.  The examiner opined that the 1991 fall was not related to the Veteran's service-connected right ankle, but was due to instability of the ladder.  

There is no question that the Veteran is competent to relate events, such as the details of the 1991 fall, as he remembers them, including reporting an injury, symptoms, and treatment; thus, his competency is not at issue.  Rather, it is the credibility of the recent account that the post-service fall in 1991 was due to right ankle disability which the Board finds is lacking.  In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important.  The contemporaneousness of the May 1994 account is significant, because this was closer in time to the reported post-service accident in 1991, and was prior to the claim for service connection and was for treatment purposes.  Such statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care. 

In contrast, when the Veteran thereafter presented his account of fall due to right ankle disability over 10 years after the alleged injury in 1991, he was seeking VA benefits rather than treatment.  The Board is cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits, and may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  For these reasons, the Board finds that the account made to H.R.J. in May 1994 is more probative than the Veteran's later account made in support of a claim for monetary benefits.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).   

The Board accepts the opinion of the May 2009 VA examiner that the 1991 fall is unrelated to the Veteran's service-connected right ankle disability because it is consistent with the evidence and factual finding that the 1991 post-service fall was not due to right ankle disability.  In sum, the Board finds that there are no current residuals of the 1991 rib injury that are not already compensated.  In the alternative, the Board finds that the 1991 rib injury is not proximately due to or the result of a service-connected disability.  In either case, service connection for residuals of a rib injury is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a rib injury is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


